DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 10,700,752 B2; hereafter JUNG).


With respect to claim 1, JUNG discloses a communication method (Abstract, Title), comprising:
receiving, by a terminal device (User terminal in FIG. 1), a reference signal (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11) from a beam of a network device (Base station in FIG. 1);
determining, by the terminal device (User terminal in FIG. 1), availability of the beam based on a threshold (col. 16, lines 61-67; col. 17, lines 1-20) and the reference signal (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11); and
sending, by the terminal device (User terminal in FIG. 1), feedback information to the network device (Base station in FIG. 1), wherein the feedback information indicates the availability of the beam (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11).


With respect to claim 2, JUNG further discloses wherein the method further comprises:
receiving, by the terminal device (User terminal in FIG. 1) from the network device (Base station in FIG. 1), configuration information that comprises the threshold (col. 16, lines 61-67; col. 17, lines 1-20).

With respect to claim 3, JUNG further discloses wherein the feedback information further indicates (col. 16, lines 61-67; col. 17, lines 1-20) the threshold (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11).

With respect to claim 4, JUNG further discloses wherein the determining the availability of the beam is based on a plurality of thresholds and the feedback information indicates the availability of the beam based on a plurality of decision criterions corresponding to the plurality of thresholds (col. 13, lines 25-55; col 17, lines 20-40, see the multiple beams reported).

With respect to claim 5, JUNG further discloses wherein a signaling format of the feedback information is a media access control protocol data unit, the media access control protocol data unit comprises a control element that carries indication information comprised in the feedback information for indicating the threshold (FIG. 5; col. 13, lines 25-40; see the MAC-CE).

With respect to claim 6, JUNG further discloses wherein the determining the availability of the beam comprises:
determining, by the terminal device (User terminal in FIG. 1), a quality parameter (col. 16, lines 61-67; col. 17, lines 1-20) associated with the reference signal (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11); and
determining that the beam is available in response to determining that the quality parameter (col. 16, lines 61-67; col. 17, lines 1-20) is greater than or equal to the threshold (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11).


With respect to claim 7, JUNG further discloses wherein the quality parameter comprises one or more of the following:
a reference signal received power (col. 16, lines 61-67; col. 17, lines 1-20), reference signal received quality, a reference signal received strength indicator, a signal to interference plus noise ratio, a signal quality indicator, a rank indicator, or a precoding matrix indicator.

With respect to claim 8, JUNG discloses a communication method (Abstract, Title), comprising:
sending, by a network device (Base station in FIG. 1), a reference signal (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11) to a terminal device (User terminal in FIG. 1) through a beam; and
receiving, by the network device (Base station in FIG. 1), feedback information from the terminal device (User terminal in FIG. 1), wherein the feedback information is determined based on the reference signal (col. 16, lines 61-67; col. 17, lines 1-20) and a threshold (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11), the feedback information indicates availability of the beam (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11).



With respect to claim 9, JUNG further discloses wherein the method further comprises:
sending, by the network device (Base station in FIG. 1) to the terminal device, configuration information that comprises the threshold (col. 16, lines 61-67; col. 17, lines 1-20).

With respect to claim 10, JUNG further discloses wherein a signaling format of the feedback information is a media access control protocol data unit, the media access control protocol data unit comprises a control element that carries indication information comprised in the feedback information for indicating the threshold (FIG. 5; col. 13, lines 25-40; see the MAC-CE).

With respect to claim 11, JUNG further discloses  wherein the configuration information is first configuration information, the method further comprises:
generating, by the network device, an available beam set based on the feedback information (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11); and
sending, by the network device (Base station in FIG. 1) to the terminal device, second configuration information that indicates the available beam set (col. 13, lines 25-55; col 17, lines 20-40, see the multiple beams reported).


With respect to claim 12, JUNG discloses a communications apparatus (5000 in FIG. 50; User Terminal in FIG. 1), comprising:
at least one processor (Claim 6 and Claim 16); and
one or more memories (User terminal must have memory and software to perform FIG. 14 and FIG. 15 flowcharts) coupled to the at least one processor and storing programming instructions (User terminal must have memory and software to perform FIG. 14 and FIG. 15 flowcharts) for execution by the at least one processor, the programming instructions instructing the at least one processor (Claim 6 and Claim 16) to:
receive a reference signal (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11) from a beam of a network device (Base station in FIG. 1);
determine availability of the beam based on a threshold (col. 16, lines 61-67; col. 17, lines 1-20) and the reference signal (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11); and
send feedback information to the network device, wherein the feedback information indicates the availability of the beam (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11).


With respect to claim 13, JUNG further discloses wherein the programming instructions further instructing the at least one processor to:
receive configuration information that comprises the threshold (col. 16, lines 61-67; col. 17, lines 1-20).

With respect to claim 14, JUNG further discloses wherein a signaling format of the feedback information is a media access control protocol data unit, the media access control protocol data unit comprises a control element that carries indication information comprised in the feedback information (col. 16, lines 61-67; col. 17, lines 1-20) for indicating the threshold (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11).


With respect to claim 15, JUNG further discloses wherein the programming instructions further instructing the at least one processor to:
determine a quality parameter (col. 16, lines 61-67; col. 17, lines 1-20) associated with the reference signal (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11); and
determine that the beam is available in response to determining that the quality parameter (col. 16, lines 61-67; col. 17, lines 1-20) is greater than or equal to the threshold (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11).


With respect to claim 16, JUNG further discloses wherein the quality parameter comprises one or more of the following:
a reference signal received power (col. 16, lines 61-67; col. 17, lines 1-20), reference signal received quality, a reference signal received strength indicator, a signal to interference plus noise ratio, a signal quality indicator, a rank indicator, and a precoding matrix indicator.




With respect to claim 17, JUNG discloses a communications apparatus (5100 in FIG. 51; Base Station in FIG. 1), comprising:
at least one processor (Claim 6 and Claim 16); and
one or more memories (base station must have memory and software to perform FIG. 14 and FIG. 15 flowcharts) coupled to the at least one processor (Claim 6 and Claim 16) and storing programming instructions (base station must have memory and software to perform FIG. 14 and FIG. 15 flowcharts) for execution by the at least one processor, the programming instructions instructing the at least one processor (Claim 6 and Claim 16) to:
send a reference signal to a terminal device through a beam (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11); and
receive feedback information from the terminal device (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11), wherein the feedback information is determined based on the reference signal and a threshold (col. 16, lines 61-67; col. 17, lines 1-20), the feedback information indicates availability of the beam (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11).


With respect to claim 18, JUNG further discloses wherein the programming instructions further instructing the at least one processor to:
send configuration information that comprises the threshold (col. 16, lines 61-67; col. 17, lines 1-20).

With respect to claim 19, JUNG further discloses wherein a signaling format of the feedback information is a media access control protocol data unit, the media access control protocol data unit comprises a control element that carries indication information comprised in the feedback information for indicating the threshold (col. 16, lines 61-67; col. 17, lines 1-20).

With respect to claim 20, JUNG further discloses wherein the programming instructions further instructing the at least one processor to:
generate an available beam set based on the feedback information (1050, 1055, 1060 in FIG. 10; 1150, 1155, 1160 in FIG. 11); and
send second configuration information that indicates the available beam set (col. 13, lines 25-55; col 17, lines 20-40, see the multiple beams reported).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 10, 2022